IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                 January 2021 Term                          FILED
                                                                         June 3, 2021
                                  _______________                          released at 3:00 p.m.
                                                                       EDYTHE NASH GAISER, CLERK

                                    No. 21-0090                        SUPREME COURT OF APPEALS
                                                                            OF WEST VIRGINIA
                                  _______________


    STATE OF WEST VIRGINIA EX REL. HAROLD RADFORD PORTER,
                            Petitioner

                                         V.

                   HONORABLE PAUL T. FARRELL,
        JUDGE OF THE CIRCUIT COURT OF CABELL COUNTY; AND
                   THE STATE OF WEST VIRGINIA,
                            Respondents

               _____________________________________________

                    PETITION FOR WRIT OF PROHIBITION

                               WRIT DENIED
               _____________________________________________

                              Submitted: April 13, 2021
                                 Filed: June 3, 2021

Richard W. Weston                             Patrick Morrisey
Weston Robertson                              Attorney General
Hurricane, West Virginia                      Scott E. Johnson
Attorney for the Petitioner                   Assistant Attorney General
                                              Charleston, West Virginia
                                              Attorneys for the Respondent,
                                              State of West Virginia


CHIEF JUSTICE JENKINS delivered the Opinion of the Court.
                             SYLLABUS BY THE COURT


              1.   “‘The right to a trial without unreasonable delay is basic in the

administration of criminal justice and is guaranteed by both the State and federal

constitution[s]. U.S. Const. Amend. VI; W. Va. Const., Art. 3, § 14.’ Syl. Pt. 1, State v.

Foddrell, 171 W. Va. 54, 297 S.E.2d 829 (1982).” Syllabus point 3, State v. Holden, 243

W. Va. 275, 843 S.E.2d 527 (2020).



              2. “It is the three-term rule, W. Va. Code, 62-3-21, which constitutes the

legislative pronouncement of our speedy trial standard under Article III, Section 14 of the

West Virginia Constitution.” Syllabus point 1, Good v. Handlan, 176 W. Va. 145, 342

S.E.2d 111 (1986).



              3. “‘“Pursuant to W. Va. Code § 62-3-21 (1959), when an accused is charged

with a felony or misdemeanor and arraigned in a court of competent jurisdiction, if three

regular terms of court pass without trial after the presentment or indictment, the accused

shall be forever discharged from prosecution for the felony or misdemeanor charged unless

the failure to try the accused is caused by one of the exceptions enumerated in the statute.”

Syllabus, State v. Carter, 204 W. Va. 491, 513 S.E.2d 718 (1998).’ Syl. Pt. 1, State v.

Damron, 213 W. Va. 8, 576 S.E.2d 253 (2002).” Syllabus point 4, State v. Paul C., ___

W. Va. ___, 853 S.E.2d 569 (2020).




                                              i
              4. “‘Under the provisions of Code, 62-3-21, as amended, the three unexcused

regular terms of court that must pass before an accused can be discharged from further

prosecution are regular terms occurring subsequent to the ending of the term at which the

indictment was returned[.]’ Syl. Pt. 1[, in part], State ex rel. Spadafore v. Fox, 155 W. Va.

674, 186 S.E.2d 833 (1972).” Syllabus point 5, in part, State v. Holden, 243 W. Va. 275,

843 S.E.2d 527 (2020).



              5. “A person held under an indictment, without a trial, for three full and

complete regular terms of the court in which he is held to answer, after the term thereof at

which the indictment was found, under circumstances which do not excuse the failure of

the state to bring him to trial, by virtue of the exceptions in section 25 of chapter 159 of the

Code (sec. 5601) may obtain his discharge from prosecution on the indictment, on a writ

of habeas corpus[.]” Syllabus point 1, in part, Ex parte Anderson, 81 W. Va. 171, 94 S.E.

31 (1917).



              6. A term of court during which a judicial emergency has been declared in

response to the COVID-19 global pandemic and corresponding limits have been imposed

upon the ability of courts to hold jury trials and/or conduct nonessential judicial

proceedings is not a “regular” term of court as contemplated by the three-term rule set forth

in West Virginia Code section 62-3-21 (eff. 1959).




                                               ii
Jenkins, Chief Justice:

              Harold Radford Porter (“Mr. Porter”), the petitioner herein, requests this

Court to issue a writ of prohibition to prevent the Honorable Paul T. Farrell, Judge of the

Circuit Court of Cabell County and one of the respondents herein, from enforcing the

court’s order entered January 26, 2021, in which the circuit court denied Mr. Porter’s

motion to dismiss. Before the circuit court and again in his request for prohibitory relief

from this Court, Mr. Porter contends that the State of West Virginia (“the State”), the other

respondent herein, violated his right to a speedy trial by not trying him within three regular

terms of court after the return of his indictment as required by West Virginia Code section

62-3-21 (eff. 1959).     The State disagrees with Mr. Porter’s characterization of the

underlying proceedings and asserts that the COVID-19 global pandemic presented

extenuating circumstances relieving it of its duty to try Mr. Porter within three terms of

court after he was indicted. Upon a review of the parties’ briefs and oral arguments, the

appendix record, and the applicable law, we find that, as of the date of Mr. Porter’s motion

to dismiss and the circuit court’s ruling thereon, three regular terms of court had not yet

passed since Mr. Porter had been indicted, and, thus, there was no violation of the three-

term rule in this case. Accordingly, the writ of prohibition requested by Mr. Porter is

denied, and his criminal trial is permitted to proceed provided three regular terms of court

have not passed since Mr. Porter was indicted on the charges upon which he is to be tried.




                                              1
                                             I.

                       FACTS AND PROCEDURAL HISTORY

              To better understand the factual and procedural posture of this case, a brief

review of the overarching legal framework is necessary. Mr. Porter seeks a writ of

prohibition to prevent the Circuit Court of Cabell County from holding his criminal trial

during the January 2021 term of court because he claims that the State has violated the

three-term rule set forth in West Virginia Code section 62-3-21 in violation of his

constitutional right to a speedy trial. Mr. Porter was indicted on three felony offenses in

the Circuit Court of Cabell County; therefore, the pertinent part of West Virginia Code

section 62-3-21 pertaining to felony offenses applies to this case and provides as follows:

                      Every person charged by presentment or indictment
              with a felony or misdemeanor, and remanded to a court of
              competent jurisdiction for trial, shall be forever discharged
              from prosecution for the offense, if there be three regular terms
              of such court, after the presentment is made or the indictment
              is found against him, without a trial, unless the failure to try
              him was caused by his insanity; or by the witnesses for the
              State being enticed or kept away, or prevented from attending
              by sickness or inevitable accident; or by a continuance granted
              on the motion of the accused; or by reason of his escaping from
              jail, or failing to appear according to his recognizance, or of
              the inability of the jury to agree in their verdict[.]

We previously have considered the language of this statute, holding:

                     1. It is the three-term rule, W. Va. Code, 62-3-21, which
              constitutes the legislative pronouncement of our speedy trial
              standard under Article III, Section 14 of the West Virginia
              Constitution.

                      3. Under the three-term rule, W. Va. Code, 62-3-21, it
              is the duty of the State to provide a trial without unreasonable


                                              2
              delay[,] and an accused is not required to demand a prompt trial
              as a prerequisite to invoking the benefit of this rule.

                      4. The possible reasons justifying good cause for a
              continuance under W. Va. Code, 62-3-1, are broader than the
              causes listed in W. Va. Code, 62-3-21, as valid reasons for not
              counting a particular term. As a consequence, the causes
              justifying continuances listed in the three-term rule, W. Va.
              Code, 62-3-21, may be applied in a one-term rule situation, but
              the general good cause standard in W. Va. Code, 62-3-1, may
              not be applied in a W. Va. Code, 62-3-21 situation.

Syl. pts. 1, 3, & 4, Good v. Handlan, 176 W. Va. 145, 342 S.E.2d 111 (1986) (emphasis

added). Under these holdings, it is apparent that, to excuse a term of court from counting

towards the calculation of the three-term rule, the term of court must not be regular, West

Virginia Code section 62-3-21, or the reason that a trial was not held during a particular

term cannot be for “good cause” but rather must be as a result of the application of one of

the specific exceptions set forth in West Virginia Code section 62-3-21. See Syl. pt. 4,

Good, 176 W. Va. 145, 342 S.E.2d 111. In this context, then, the facts giving rise to the

instant proceeding are as follows.



                                      A. Indictment

              On October 31, 2019, Mr. Porter was indicted on one count of murder of one

gentleman; one count of attempt to commit a felony, i.e. first-degree murder of a different

gentleman; and one count of being a felon in possession of a firearm by a Cabell County

grand jury. The term of court during which Mr. Porter was indicted does not count towards

the calculation of the three-term rule. See W. Va. Code § 62-3-21 (explaining calculation




                                             3
of three-term rule as “three regular terms of such court, after the presentment is made or

the indictment is found against him”).



                         B. First Term of Court After Indictment

              The next term of court for the Cabell County Circuit Court began on the first

Monday of January 2020 (January 6, 2020), 1 which would have been the first term of court

following Mr. Porter’s indictment for purposes of calculating the three-term rule; Mr.

Porter was not tried during this term of court, and no trial was scheduled. During this term

of court, the Supreme Court of Appeals issued several administrative orders in response to

the COVID-19 global pandemic. First, by administrative order entered March 16, 2020, 2

this Court continued generally all criminal trials until April 10, 2020, except “where a

criminal defendant’s speedy trial rights may preclude continuation of such trial.” This

order was followed by another administrative order, entered March 22, 2020,3 wherein we

declared a judicial emergency during which jury trials were stayed until April 10, 2020.




             See W. Va. Trial Court R. 2.06 (providing that terms of court for the Circuit
              1

Court of Cabell County begin “on the first Monday in January and May, and the second
Tuesday in September”). See also State v. Carson, No. 17-0951, 2018 WL 6119790, at *5
(W. Va. Nov. 21, 2018)(memorandum decision) (same).

              See Supreme Court of Appeals of West Virginia, Administrative Order
              2

(Mar. 16, 2020).

             See Supreme Court of Appeals of West Virginia, Administrative Order, Re:
              3

Judicial Emergency Declared (Mar. 22, 2020).


                                             4
On April 3, 2020, 4 the judicial emergency declaration was extended through May 1, 2020,

and “[a]ll jury trials [were] stayed during this period of judicial emergency.”



                        C. Second Term of Court After Indictment

              The Circuit Court of Cabell County’s next term of court that Mr. Porter

claims counts towards the calculation of the three-term rule began on the first Monday of

May 2020 (May 4, 2020). 5 Mr. Porter also was not tried during this term of court, nor was

a trial scheduled. However, this Court, by order entered April 22, 2020, 6 again extended

the declaration of judicial emergency, this time through May 15, 2020, during which time

all jury trials were still stayed. By administrative order entered May 6, 2020, 7 court

operations were permitted to resume, but jury trials could not “commence [until] on or after

June 29, 2020,” and were subject to specified pandemic protocols, which varied depending

upon the severity of the virus presence in each county.




             See Supreme Court of Appeals of West Virginia, Administrative Order, Re:
              4

Judicial Emergency Declared, Amended Order (Apr. 3, 2020).
              5
               See supra note 1.

             See Supreme Court of Appeals of West Virginia, Administrative Order, Re:
              6

Judicial Emergency Declared, Second Amended Order (Apr. 22, 2020).

             See Supreme Court of Appeals of West Virginia, Administrative Order, Re:
              7

Resumption of Operations (May 6, 2020).


                                              5
                        D. Third Term of Court After Indictment

             The third term of the Circuit Court of Cabell County upon which Mr. Porter

relies for calculation of the three-term rule began on the second Tuesday of September

2020 (September 8, 2020). 8 During this term of court, a video status conference hearing

was held in the petitioner’s case, and his jury trial was scheduled to begin on March 1,

2021; this ruling was memorialized by the circuit court’s order entered November 23, 2020.

Thereafter, the Circuit Court of Cabell County, as well as the Family Court and the

Magistrate Court, was closed from December 21, 2020, through January 3, 2021, due to a

resurgence of COVID-19 in Cabell County, 9


             8
              See note 1, supra.
             9
              Specifically, our directive in this regard provided that

                     [t]he Court intends for a uniform, statewide response to
             the ongoing COVID-19 pandemic; however, it also recognizes
             that diverse geographic regions of the state have been, and will
             continue to be, impacted differently. When a localized
             outbreak occurs, it may be appropriate for the Chief Circuit
             Judge or Chief Family Court Judge to issue temporary judicial
             emergency orders in consultation with their local health
             departments and with the Administrative Office regarding
             county-specific issues.

                    ....

                     The School Alert System map issued by the West
             Virginia Department of Education and/or the County Alert
             System map issue by the West Virginia Department of Health
             and Human Resources are factors that may be considered by
             the Chief Circuit Judge and Chief Family Court Judge in
             determining appropriate steps in consultation with county
             officials and local health officials. An increased color status
             represents a heightened risk of transmission in a county and

                                             6
which closure 10 was authorized by this Court’s May 6, 2020, Resumption of Operations

administrative order, 11 as amended by administrative order entered October 6, 2020.12



                           E. Fourth Term of Court After Indictment

              The next, or fourth as counted by Mr. Porter, term of court began on the first

Monday of January 2021 (January 4, 2021). On January 6, 2021, Mr. Porter filed his

motion to dismiss based upon the State’s alleged failure to provide him a speedy trial. The

circuit court denied Mr. Porter’s motion by order entered January 26, 2021, succinctly

ruling that it was denying his motion to dismiss “due to extraordinary COVID-19

conditions.” From this ruling, Mr. Porter files the instant petition for writ of prohibition.




              may, but is not required to, warrant a local judicial emergency
              action.

Administrative Office, Supreme Court of Appeals of West Virginia, Revised COVID-19
Resumption of Operations Protocols, at 2-3 (Oct. 6, 2020) (adopted and incorporated by
reference into Supreme Court of Appeals of West Virginia, Administrative Order, Re:
Amendment No. 1 to the May 6, 2020 Resumption of Operations Order (Oct. 6, 2020))
(emphasis added).

           See Circuit Court of Cabell County, West Virginia, Administrative Order,
              10

No. 20-ADMO-1, In Re: Emergency Closure of Cabell County Court System (Dec. 18,
2020).
              11
                   See supra note 7.

            See Supreme Court of Appeals of West Virginia, Administrative Order, Re:
              12

Amendment No. 1 to the May 6, 2020 Resumption of Operations Order (Oct. 6, 2020).


                                              7
                                               II.

                       STANDARD FOR ISSUANCE OF WRIT

              The instant matter is before the Court as an original jurisdiction proceeding

upon Mr. Porter’s assertion of his right to a speedy trial by way of a petition for writ of

prohibition. We previously have recognized that prohibition is a proper method by which

an accused individual may challenge a State’s alleged failure to try him/her within three

terms after he/she has been indicted. See State ex rel. Farley v. Kramer, 153 W. Va. 159,

168, 169 S.E.2d 106, 112 (1969). However, whether a writ of prohibition should issue in

a particular case, is guided by the following standard:

                      In determining whether to entertain and issue the writ of
              prohibition for cases not involving an absence of jurisdiction
              but only where it is claimed that the lower tribunal exceeded
              its legitimate powers, this Court will examine five factors: (1)
              whether the party seeking the writ has no other adequate
              means, such as direct appeal, to obtain the desired relief; (2)
              whether the petitioner will be damaged or prejudiced in a way
              that is not correctable on appeal; (3) whether the lower
              tribunal’s order is clearly erroneous as a matter of law; (4)
              whether the lower tribunal’s order is an oft repeated error or
              manifests persistent disregard for either procedural or
              substantive law; and (5) whether the lower tribunal’s order
              raises new and important problems or issues of law of first
              impression. These factors are general guidelines that serve as
              a useful starting point for determining whether a discretionary
              writ of prohibition should issue. Although all five factors need
              not be satisfied, it is clear that the third factor, the existence of
              clear error as a matter of law, should be given substantial
              weight.

Syl. pt. 4, State ex rel. Hoover v. Berger, 199 W. Va. 12, 483 S.E.2d 12 (1996). See also

Syl. pt. 2, State ex rel. Peacher v. Sencindiver, 160 W. Va. 314, 233 S.E.2d 425 (1977) (“A

writ of prohibition will not issue to prevent a simple abuse of discretion by a trial court. It

                                                8
will only issue where the trial court has no jurisdiction or having such jurisdiction exceeds

its legitimate powers.”). Where, as here, we also are asked to apply a statute to the facts of

a particular case, we are confronted with a question of law, to which we apply a plenary

review. See Syl. pt. 1, in part, Chrystal R.M. v. Charlie A.L., 194 W. Va. 138, 459 S.E.2d

415 (1995) (“Where the issue . . . is clearly a question of law or involving an interpretation

of a statute, we apply a de novo standard of review.”). Mindful of these standards, we

proceed to consider the parties’ arguments as to whether the writ of prohibition Mr. Porter

requests should issue in this case.




                                             III.

                                       DISCUSSION

              In this original jurisdiction proceeding, Mr. Porter seeks prohibitory relief

because, he claims, the State failed to try him within three terms of court after he was

indicted on the underlying criminal offenses. The State rejects Mr. Porter’s contentions

and claims that three terms of court had not passed after Mr. Porter’s indictment because

the occurrence of the COVID-19 global pandemic satisfied the “witness sickness” excuse

provided by West Virginia Code section 62-3-21. See W. Va. Code § 62-3-21 (excusing

term of court from operation of three-term rule where “the failure to try [the accused] was

caused . . . by the witnesses for the State being enticed or kept away, or prevented from

attending by sickness or inevitable accident”).




                                              9
              A criminal defendant’s right to a speedy trial is guaranteed by both the United

States and West Virginia Constitutions. “‘The right to a trial without unreasonable delay

is basic in the administration of criminal justice and is guaranteed by both the State and

federal constitution[s]. U.S. Const. Amend. VI; W. Va. Const., Art. 3, § 14.’ Syl. Pt. 1,

State v. Foddrell, 171 W. Va. 54, 297 S.E.2d 829 (1982).” Syl. pt. 3, State v. Holden, 243

W. Va. 275, 843 S.E.2d 527 (2020). See also U.S. Const. amend. VI (“In all criminal

prosecutions, the accused shall enjoy the right to a speedy and public trial. . . .”); W. Va.

Const. art. III, § 14 (“Trials of crimes, and misdemeanors, unless herein otherwise

provided, shall be by a jury of twelve men, public, without unreasonable delay. . . .”).

Furthermore, the three-term rule, which Mr. Porter claims the State has violated in this

case, is the Legislature’s embodiment of a criminal defendant’s right to be tried without

undue delay: “It is the three-term rule, W. Va. Code, 62-3-21, which constitutes the

legislative pronouncement of our speedy trial standard under Article III, Section 14 of the

West Virginia Constitution.” Syl. pt. 1, Good v. Handlan, 176 W. Va. 145, 342 S.E.2d 111

(1986).



              The three-term rule is set forth in West Virginia Code section 62-3-21 (eff.

1959), and provides, in pertinent part:

                     Every person charged by presentment or indictment
              with a felony or misdemeanor, and remanded to a court of
              competent jurisdiction for trial, shall be forever discharged
              from prosecution for the offense, if there be three regular terms
              of such court, after the presentment is made or the indictment
              is found against him, without a trial, unless the failure to try
              him was caused by his insanity; or by the witnesses for the


                                              10
              State being enticed or kept away, or prevented from attending
              by sickness or inevitable accident; or by a continuance granted
              on the motion of the accused; or by reason of his escaping from
              jail, or failing to appear according to his recognizance, or of
              the inability of the jury to agree in their verdict[.]

This statute generally requires the State to try a criminal defendant within three regular

terms of court after the return of the indictment upon which the defendant is to be tried

unless certain statutory exceptions operate to excuse the State from this obligation. In other

words,

                      “‘[p]ursuant to W. Va. Code § 62-3-21 (1959), when an
              accused is charged with a felony or misdemeanor and arraigned
              in a court of competent jurisdiction, if three regular terms of
              court pass without trial after the presentment or indictment, the
              accused shall be forever discharged from prosecution for the
              felony or misdemeanor charged unless the failure to try the
              accused is caused by one of the exceptions enumerated in the
              statute.’ Syllabus, State v. Carter, 204 W. Va. 491, 513 S.E.2d
              718 (1998).” Syl. Pt. 1, State v. Damron, 213 W. Va. 8, 576
              S.E.2d 253 (2002).

Syl. pt. 4, State v. Paul C., ___ W. Va. ___, 853 S.E.2d 569 (2020). Accord Syl. pt. 4,

State v. Lacy, 160 W. Va. 96, 232 S.E.2d 519 (1977) (“‘One charged with a crime is entitled

to be forever discharged from prosecution upon such charge, if he is not tried within three

regular terms of court after the term in which the indictment is found against him, unless

the failure to try is excused for one of the reasons contained in Code, 62-3-21, as amended.’

Syllabus, point 1, State ex rel. Parsons v. Cuppett, 155 W. Va. 469, 184 S.E.2d 616

(1971).”). The term of court during which the indictment was returned does not count




                                              11
towards this three-term calculation, 13 and neither does any term of court that is excused

pursuant to the exceptions to the three-term rule recognized by the express statutory

language of section 62-3-21. 14 Thus, the question we must resolve is whether three regular


              13
                See Syl. pt. 4, State v. Carrico, 189 W. Va. 40, 427 S.E.2d 474 (1993)
(“‘The three regular terms of a court essential to the right of a defendant to be discharged
from further prosecution, pursuant to provisions of the Code, 62-3-21, as amended, are
regular terms occuring [sic] subsequent to the ending of the term at which the indictment
against him is found. The term at which the indictment is returned is not to be counted in
favor of the discharge of a defendant.’ Syl. pt. 1, State ex rel. Smith v. De Berry, 146
W. Va. 534, 120 S.E.2d 504 (1961)[, overruled on other grounds by State ex rel. Sutton v.
Keadle, 176 W. Va. 138, 342 S.E.2d 103 (1985)].”). See also Syl. pt. 5, State v. Holden,
243 W. Va. 275, 843 S.E.2d 527 (2020) (“‘Under the provisions of Code, 62-3-21, as
amended, the three unexcused regular terms of court that must pass before an accused can
be discharged from further prosecution are regular terms occurring subsequent to the
ending of the term at which the indictment was returned. The term at which the indictment
was returned can not [sic] be counted as one of the three terms.’ Syl. Pt. 1, State ex rel.
Spadafore v. Fox, 155 W. Va. 674, 186 S.E.2d 833 (1972).”).
              14
                 See Syl. pt. 1, State ex rel. Webb v. Wilson, 182 W. Va. 538, 390 S.E.2d 9
(1990) (“W. Va. Code, 62-3-21 [1959] limits the state to three unexcused regular terms of
court, calculated in accordance with State ex rel. Spadafore v. Fox, 155 W. Va. 674, 186
S.E.2d 833 (1972), in which to bring an accused to trial on the charges contained in an
indictment. Once three unexcused regular terms of court have lapsed, and the state has
failed to bring the accused to trial on the charges contained in the indictment, the state may
not further proceed on the charges contained in the indictment, for, under the plain meaning
of the statute, the accused must be ‘forever discharged’ and the indictment dismissed.”).
See also Syl. pt. 4, State v. Paul C., ___ W. Va. ___, 853 S.E.2d 569 (2020) (“‘“Pursuant
to W. Va. Code § 62-3-21 (1959), when an accused is charged with a felony or
misdemeanor and arraigned in a court of competent jurisdiction, if three regular terms of
court pass without trial after the presentment or indictment, the accused shall be forever
discharged from prosecution for the felony or misdemeanor charged unless the failure to
try the accused is caused by one of the exceptions enumerated in the statute.” Syllabus,
State v. Carter, 204 W. Va. 491, 513 S.E.2d 718 (1998).’ Syl. Pt. 1, State v. Damron, 213
W. Va. 8, 576 S.E.2d 253 (2002).”); Syl. pt. 4, State v. Lacy, 160 W. Va. 96, 232 S.E.2d
519 (1977) (“‘One charged with a crime is entitled to be forever discharged from
prosecution upon such charge, if he is not tried within three regular terms of court after the
term in which the indictment is found against him, unless the failure to try is excused for
one of the reasons contained in Code, 62-3-21, as amended.’ Syllabus, point 1, State ex
rel. Parsons v. Cuppett, 155 W. Va. 469, 184 S.E.2d 616 (1971).”).

                                              12
terms of court, which have not been excused from calculation of the three-term rule, have

passed after the term in which Mr. Porter’s indictment was returned such that the State has

violated Mr. Porter’s constitutional right to a speedy trial.



              Insofar as the resolution of this query requires us to interpret and apply the

governing statutory language, we must first discern the Legislature’s intent in enacting

West Virginia Code section 62-3-21. See Syl. pt. 1, Smith v. State Workmen’s Comp.

Comm’r, 159 W. Va. 108, 219 S.E.2d 361 (1975) (“The primary object in construing a

statute is to ascertain and give effect to the intent of the Legislature.”). Where the language

of a statute is plain, we apply the legislative provision without further construction. See

Syl. pt. 2, Crockett v. Andrews, 153 W. Va. 714, 172 S.E.2d 384 (1970) (“Where the

language of a statute is free from ambiguity, its plain meaning is to be accepted and applied

without resort to interpretation.”). However, where the statutory language is not plain, we

must construe the verbiage before it can be applied. See Syl. pt. 1, Farley v. Buckalew,

186 W. Va. 693, 414 S.E.2d 454 (1992) (“A statute that is ambiguous must be construed

before it can be applied.”). Moreover, where no definition is supplied for the words

employed by the Legislature, they must be given their common, ordinary meaning. See

Syl. pt. 6, in part, State ex rel. Cohen v. Manchin, 175 W. Va. 525, 336 S.E.2d 171 (1984)

(“Undefined words and terms used in a legislative enactment will be given their common,

ordinary and accepted meaning.”).




                                               13
               In response to Mr. Porter’s assertions in this case, the State claims that certain

terms of court were excepted from operation of the three-term rule because of the

application of the statutory exception pertaining to a witness being kept away due to

sickness as a result of the closure of courts during these terms amidst the COVID-19 global

pandemic. See W. Va. Code § 62-3-21 (excusing term of court from operation of three-

term rule where “the failure to try [the accused] was caused . . . by the witnesses for the

State being enticed or kept away, or prevented from attending by sickness or inevitable

accident”). However, the State simultaneously concedes that it never scheduled a trial

during these terms, nor did it identify any witnesses whose testimony it intended to present

at trial or disclose to Mr. Porter a list of these witnesses.



               We would be remiss if we did not recognize the impact that the judicial

response to the COVID-19 pandemic had upon the State’s ability to try Mr. Porter within

the requisite three terms of court. Although the Legislature amended West Virginia Code

section 62-3-21 in 1923, shortly after the worldwide Spanish influenza epidemic, none of

the enumerated exceptions to the three-term rule anticipate the closure of courts in response

to such a significant public health crisis. See generally W. Va. Code § 62-3-21. See also

State ex rel. Holstein v. Casey, 164 W. Va. 460, 469, 265 S.E.2d 530, 535 (1980) (Miller,

J., dissenting) (“W. Va. Code, 62-3-21, specifies only five grounds which will toll the

three-term rule: (1) defendant’s insanity; (2) State’s witnesses ‘being enticed or kept away’

or ‘prevented from attending by sickness or inevitable accident’; (3) a continuance obtained

by the defendant; (4) the defendant’s escape from jail or failure to appear according to his


                                                14
bond; [or] (5) the inability of the jury to agree on their verdict.”), overruled on other

grounds by State ex rel. Shorter v. Hey, 170 W. Va. 249, 294 S.E.2d 51 (1981).



              Be that as it may, the prefatory statutory language, itself, requires that the

terms of court to be counted towards the calculation of the three-term rule be “regular”:

                     Every person charged by presentment or indictment
              with a felony or misdemeanor, and remanded to a court of
              competent jurisdiction for trial, shall be forever discharged
              from prosecution for the offense, if there be three regular terms
              of such court, after the presentment is made or the indictment
              is found against him, without a trial[.]

W. Va. Code § 62-3-21 (emphasis added). And this Court, also, has held that the operative

terms of court are those that are “regular”:

                     “Under the provisions of Code, 62-3-21, as amended,
              the three unexcused regular terms of court that must pass
              before an accused can be discharged from further prosecution
              are regular terms occurring subsequent to the ending of the
              term at which the indictment was returned[.]” Syl. Pt. 1[, in
              part], State ex rel. Spadafore v. Fox, 155 W. Va. 674, 186
              S.E.2d 833 (1972).

Syl. pt. 5, in part, State v. Holden, 243 W. Va. 275, 843 S.E.2d 527 (emphasis added).

Accord Syl. pt. 4, State v. Carrico, 189 W. Va. 40, 427 S.E.2d 474 (1993) (“‘The three

regular terms of a court essential to the right of a defendant to be discharged from further

prosecution, pursuant to provisions of the Code, 62-3-21, as amended, are regular terms

occuring [sic] subsequent to the ending of the term at which the indictment against him is

found. The term at which the indictment is returned is not to be counted in favor of the

discharge of a defendant.’ Syl. pt. 1, State ex rel. Smith v. De Berry, 146 W. Va. 534, 120



                                               15
S.E.2d 504 (1961)[, overruled on other grounds by State ex rel. Sutton v. Keadle, 176

W. Va. 138, 342 S.E.2d 103 (1985)].” (emphasis added)).



              Although the Legislature has not precisely defined this word, we long have

held “regular” in this context to mean “full” and “complete”:

                      A person held under an indictment, without a trial, for
              three full and complete regular terms of the court in which he
              is held to answer, after the term thereof at which the indictment
              was found, under circumstances which do not excuse the
              failure of the state to bring him to trial, by virtue of the
              exceptions in section 25 of chapter 159 of the Code (sec. 5601)
              may obtain his discharge from prosecution on the indictment,
              on a writ of habeas corpus[.]

Syl. pt. 1, in part, Ex parte Anderson, 81 W. Va. 171, 94 S.E. 31 (1917) (emphasis added).

Accord State ex rel. Shorter v. Hey, 170 W. Va. at 255, 294 S.E.2d at 58 (“[A]t least three

full terms of court beyond the term of indictment must pass before, under W. Va. Code, 62-

3-21, the constitutional right to a speedy trial is denied.” (emphasis added; citations

omitted)). See also Good, 176 W. Va. at 151, 342 S.E.2d at 116 (“[W]e have recognized

under W. Va. Code, 62-3-21, that the term of the indictment is not counted, so that it is

possible for almost four full terms of court to pass before the State would be required to

bring a defendant to trial.” (emphasis added; footnote omitted)); State v. Lambert, 175

W. Va.   141,    144-45,   331    S.E.2d    873,   876    (1985)    (per   curiam)   (“Even

assuming, arguendo, that the three-term period commenced running from the time of the

first indictment, only two full terms which counted against the State passed before trial.

Since only two terms passed, he was not discharged from prosecution under the ‘Three



                                              16
Term Rule.’” (emphasis added)). Moreover, in so ruling, this Court clarified that, for

calculation of the three-term rule, “[c]omplete terms, not merely partial ones, are

contemplated.” Anderson, 81 W. Va. at ___, 94 S.E. at 33 (citation omitted).



              This construction also is in keeping with the common, ordinary meaning of

“regular” as being “customary,” “usual,” “normal,” or “complete.” See, e.g., Regular,

American Heritage Dictionary of the English Language (5th ed. 2016) (defining “regular”

as “[c]ustomary, usual, or normal[;] . . . [c]omplete”); Regular, Cambridge Dictionary

(2021) (reporting definition of “regular” as “usual or ordinary[;] . . . complete”); Regular,

Collins English Dictionary – Complete and Unabridged (12th ed. 2014) (construing

“regular” to mean “normal, customary, or usual”); Regular, Merriam-Webster Dictionary

(2021) (interpreting “regular” as “normal, standard[;] . . . complete”); Regular, Random

House Kernerman Webster’s College Dictionary (2010) (stating meaning of “regular” to

be “usual; normal; customary”). Cf. Syl. pt. 3, State v. Foster, 14 N.D. 561, ___, 105 N.W.

938, 938 (1905) (observing that “[a] regular term of court, . . . which, in the absence of

good cause shown, requires the dismissal of a prosecution when an information is not filed

at the next regular term after the defendant’s commitment, means a jury term, as

distinguished from a statutory term without a jury”); McLaurin v. Kelly, 40 S.C. 486, ___,

19 S.E. 143, 144-45 (1894) (concluding that “regular terms of the court of common pleas”

are those in which a “circuit judge is . . . allowed to hear trials by jury . . . inasmuch as

trials by juries are a component part of a regular term of the court of common pleas”).




                                              17
              Considering these constructions of the word “regular,” it is clear that a term

of court during which a judicial emergency is declared and jury trials are curtailed for a

period of time, as with our response to the COVID-19 global pandemic public health crisis,

does not satisfy these definitions of a “regular” term of court insofar as such a term is not

a full and complete term but, rather, only a partial term during which judicial proceedings

could be held. 15 See generally Anderson, 81 W. Va. 171, 94 S.E. 31. This construction


       15
         We are not the only tribunal that has been faced with the maelstrom caused by the
convergence of court closures necessitated by the COVID-19 global pandemic and the
perpetually ticking hands of time that safeguard a criminal defendant’s right to a speedy
trial. As the Supreme Court of Colorado lamented,

                     COVID-19, the highly contagious and potentially
              deadly illness caused by the novel coronavirus, has triggered a
              global pandemic the likes of which we haven’t experienced in
              over a century. Unsurprisingly, it has wreaked havoc on just
              about every aspect of our lives. The criminal justice system
              has not been spared from the ravages of this malady. In
              particular, trial courts have struggled with effectuating a
              defendant’s statutory right to speedy trial amid this
              unparalleled public health crisis.

                     ....

                      Seemingly overnight, we f[ou]nd ourselves living in an
              almost unrecognizable new world—one even Nostradamus
              couldn’t have foreseen. The COVID-19 pandemic has turned
              our lives upside down and made it virtually impossible to hold
              jury trials in criminal cases. Yet, defendants continue to have
              a statutory right to speedy trial . . . . This has unfairly placed
              our trial courts in a catch-22.

People of the State of Colorado v. Lucy, 2020 CO 68, __, __, 467 P.3d 332, 334, 339
(2020). Other jurisdictions, too, have found that court closures and the cessation of judicial
proceedings in response to the COVID-19 global pandemic excuse the State from strict
compliance with time limits established to protect a criminal defendant’s right to a speedy
trial. See, e.g., In Re Approval of the Judicial Emergency Declared in the S. Dist. of

                                              18
California, 955 F.3d 1135, 1140 (9th Cir. 2020) (report) (recognizing that “the emergency
situation [due to the COVID-19 pandemic] in the Southern District of California has
required the District and the Judicial Council of the Ninth Circuit to invoke the provisions
of 18 U.S.C. § 3174(c) to extend the STA [Speedy Trial Act] time periods for bringing
defendants to trials”); United States v. Pair, No. 3:20cr3, 2021 WL 772235, at *11 (E.D.
Va. Feb. 26, 2021) (memorandum opinion) (acknowledging that defendant “has faced an
uncommonly long delay, but one that is justified by the exigencies of the COVID-19
pandemic . . . , and there has been no prejudice to his defense. Under these circumstances
and on this record, [defendant’s] Sixth Amendment right to a speedy trial has not been
violated.”); United States v. Holder, No. 18-cr-00381-CMA-GPG-1, 2021 WL 119571, at
*2, *3 (D. Colo. Jan. 13, 2021) (order) (explaining that, “[i]ndependent of [defendant’s]
motions, the delay [in trying him] has also been caused by the COVID-19 pandemic. This
global pandemic has affected state and federal court systems across the United States.
Implementing safeguards to assuage the risks of COVID-19 has interrupted ordinary court
operations in this District,” and determining that such delay is “attributable to a nationwide
pandemic outside of the control of the parties or this Court,” thus finding no violation of
defendant’s right to speedy trial); United States v. Bain, No. 19-20227-CR-
GAYLES/OTAZO-REYES, 2020 WL 8299754, at *2 (S.D. Fla. Oct. 28, 2020) (report and
recommendation) (rejecting defendant’s claim that his speedy trial rights had been violated
where delay was attributable, in part, to issuance of “Administrative Orders postponing
jury trials due to the COVID-19 Pandemic”); United States v. Morgan, 493 F. Supp. 3d
171, 190, 219 (W.D. N.Y. 2020) (decision and order) (commenting that “the COVID-19
pandemic upended all aspects of life” and concluding that ensuing delay in trying defendant
was “necessary due to the COVID-19 pandemic” and did not constitute speedy trial
violation); United States v. Reese, 482 F. Supp. 3d 816 (D. Minn. 2020) (order)
(concluding that unique circumstances presented by COVID-19 public health crisis
excused government’s failure to try defendant in accordance with Speedy Trial Act);
United States v. Briggs, 471 F. Supp. 3d 634, 637 (E.D. Pa. 2020) (memorandum)
(excusing government’s compliance with temporal requirements of Speedy Trial Act based
on “implement[ation] . . . [of] certain adjustments to Court operations due to the exigent
circumstances created by the ongoing COVID-19 pandemic and in the interest of public
health and safety” (citation omitted)); United States v. Kane, No. MJ20-5054-BHS-TLF,
2020 WL 6434792, at *4 (W.D. Wash. June 9, 2020) (report and recommendation)
(reasoning that “the national emergency precipitated by the COVID-19 pandemic
constituted ‘extraordinary circumstances’” to excuse government’s compliance with “the
Speedy Trial Act” (citations omitted)); United States v. Smith, 460 F. Supp. 3d 981 (E.D.
Cal. 2020) (order) (ruling that inability of court to hold jury trials during COVID-19
pandemic excused government’s failure to try defendant within requisite time and that such
failure did not constitute violation of defendant’s right to speedy trial); State of Delaware
v. Duonnolo, Nos. 1906013925 & 1906013859, 2020 WL 2467077, at *2 (Del. Super. Ct.
May 13, 2020) (unpublished order) (stating delay occasioned “by the outbreak of the
coronavirus, which created a worldwide pandemic and has brought the entire country to a

                                              19
further is in keeping with the express statutory language of West Virginia Code section 62-

3-21, itself, which contemplates that the terms of court to be counted towards the

calculation of the three-term rule be full and complete, and not partial, terms of court

insofar as section 62-3-21 exempts the term of the defendant’s indictment, which inevitably



virtual standstill” excused state’s failure to provide defendant with speedy trial, and
justifying further that defendant’s “trial has been put on hold for a couple of months while
the government acts to ensure the public’s health. That is a completely reasonable response
to a world-wide pandemic that has killed hundreds of thousands and is transmitted through
human contact.”); Smith v. State of Florida, 46 Fla. L. Weekly D43, ___, 310 So. 3d 1101,
1104 (Fla. Dist. Ct. App. 2020) (finding that Florida Supreme Court’s orders in response
to COVID-19 pandemic “suspend[ed] trials and suspend[ed] all speedy trial time limits”);
Commonwealth of Massachusetts v. Lougee, 485 Mass. 70, 71, 147 N.E.3d 464, 468 (2020)
(denying defendants relief upon claim of speedy trial violation where State’s failure to try
defendants within required period of time was caused by court’s “response to the
community spread of the COVID-19 pandemic in the Commonwealth . . . [and] issu[anc]e
[of] a series of emergency orders designed to protect the public health and reduce the spread
of disease by minimizing the need for in-person proceedings at court houses”); People of
the State of New York v. Pervez, 134 N.Y.S.3d 169, 175, 69 Misc. 3d 1006, 1013 (N.Y.
Sup. Ct. 2020) (observing that, “[a]side from defendant’s efforts in thwarting his
extradition, the global pandemic caused by Covid-19 has further complicated matters and
provides further good cause for any delay in returning defendant to the Court’s
jurisdiction”); Commonwealth of Virginia v. Vila, No. CR FE-2019-0000939, 104 Va. Cir.
389, ___, 2020 WL 8772404, at *9 (Va. Cir. Ct. Mar. 30, 2020) (order) (concluding
defendant’s right to speedy trial was not violated by court’s inability to hold jury trials as
a result of COVID-19 because “the coronavirus pandemic is a unique and catastrophic
crisis of a dimension and consequence that has few rivals in American history”). But see,
e.g., Ex parte Sheffield, 611 S.W.3d 630, 635 (Tex. Ct. App. 2020) (noting that “[t]he
declaration of a state of disaster [due to the COVID-19 pandemic] may impact the judiciary
and its disposition of cases pending before it. Nonetheless, ‘[t]he Constitution is not
suspended when the government declares’ such a disaster. In re Abbott, 601 S.W.3d 802,
805 (Tex. 2020). Nor has anyone cited us (or have we discovered) authority permitting the
‘Office of Court Administration,’ the ‘[Presiding Judge] of the Texas Court of Criminal
Appeals,’ or the ‘Chief Justice of the Texas Supreme Court’ to unilaterally suspend the
Constitution. . . . The right to a speedy trial being a part of both the United States and
Texas Constitutions, it too falls within Abbott’s edict. It remains alive and cannot be
suspended. . . . [A] state of disaster alone cannot indefinitely pretermit enjoyment of the
right.”).

                                              20
would be a partial term of court, from the calculation of the operative three terms of court.

See W. Va. Code § 62-3-21 (requiring discharge of defendant “if there be three regular

terms of such court, after the presentment is made or the indictment is found against him,

without a trial” unless State’s failure to try defendant is excused by operation of

enumerated statutory exception(s) (emphasis added)).        In recognition of the express

statutory language of section 62-3-21, our prior holdings, and the authorities cited, we

therefore hold that a term of court during which a judicial emergency has been declared in

response to the COVID-19 global pandemic and corresponding limits have been imposed

upon the ability of courts to hold jury trials and/or conduct nonessential judicial

proceedings is not a “regular” term of court as contemplated by the three-term rule set forth

in West Virginia Code section 62-3-21 (eff. 1959).



              It goes without saying that the terms of court identified by Mr. Porter in

support of his three-term violation argument were, in light of this Court’s response to the

COVID-19 pandemic, anything but “regular” terms of court. During the first such term,

which began in January 2020, this Court issued no less than four separate orders which

declared a judicial emergency, stayed criminal trials, and barred all but the most essential

court functions from proceeding. 16 As such, the January 2020 term was not a full and

complete term of court, and it does not count towards the calculation of the three-term rule.




              16
                   See notes 2, 3, 4, and 6, supra.


                                                 21
              The next such term of court, commencing in May 2020, continued to be

impacted by these restrictions, which were not lifted to permit the holding of jury trials

until late June 2020. 17 Therefore, again, the May 2020 term of court was a partial, not a

full and complete, term of court during which jury trials were not permitted until the latter

portion of the term.



              While court functions approached normalcy during the third term identified

by Mr. Porter as counting towards the calculation of the three-term rule in his case, which

began in September 2020, we continued to vest circuit courts with the authority to halt all

proceedings if their counties experienced a resurgence of COVID-19 cases in an attempt

to protect the litigants, the bench, the bar, and the public from a further spread of this

“scourge of the earth.” 18 Fay v. Merrill, No. HHDCV206130532S, 70 Conn. L. Rptr. 121,

___, 2020 WL 4815881, at *2 (Conn. Super. Ct. July 22, 2020). Accord id. (describing

“COVID-19 . . . [a]s a sickness of a lethality and ubiquity unknown for a hundred years”).

Thus, when the number of COVID-19 cases rose dramatically in December 2020, the

circuit court followed this Court’s prescribed protocols, declared a judicial emergency in

that circuit, and curtailed all but the most essential judicial proceedings for a period of two

weeks. 19 Again, then, the cessation of jury trials during this term of court in response to


              17
                   See supra note 7.
              18
                   See notes 9 and 12, supra.
              19
                   See supra note 10.


                                                22
the COVID-19 global pandemic also caused this term to fall short of being a full and

complete term of court. Hence, under these unique circumstances, it can hardly be said

that any of the terms of court identified by Mr. Porter were regular because each such term

was interrupted by the declaration or continuation of a state of judicial emergency which

was accompanied by the closure of courts and cancellation of nonessential judicial

proceedings, including jury trials. Therefore, upon this record, we conclude that the State

has not violated Mr. Porter’s right to a speedy trial because three regular terms of court

since his indictment have not yet passed, 20 and the circuit court did not err by denying Mr.

Porter’s motion to dismiss. Accordingly, we deny the prohibitory relief requested by Mr.

Porter in the case sub judice.




              20
                 Moreover, until the proceedings underlying and resulting in the instant
petition for writ of prohibition, Mr. Porter was scheduled to be tried during the January
2021 term of court, and, thus, this term, also, does not count towards the calculation of the
three-term rule. See W. Va. Code § 62-3-21 (eff. 1959) (excepting from operation of three-
term rule a term in which a trial is not had because of “a continuance granted on the motion
of the accused”); Syl. pt. 5, State v. Paul C., ___ W. Va. ___, 853 S.E.2d 569 (“‘“Any term
at which a defendant procures a continuance of a trial on his own motion after an indictment
is returned, or otherwise prevents a trial from being held, is not counted as one of the three
terms in favor of discharge from prosecution under the provisions of Code, 62-3-21, as
amended.” Syl. pt. 2, State ex rel. Spadafore v. Fox, 155 W. Va. 674, 186 S.E.2d 833
(1972).’ Syl. Pt. 3, State v. Fender, 165 W. Va. 440, 268 S.E.2d 120 (1980).”). See also
Syl. pt. 4, State v. Loveless, 142 W. Va. 809, 98 S.E.2d 773 (1957) (“In determining
whether a defendant in a criminal proceeding is entitled to be discharged from further
prosecution on an indictment for the reason that he has not been accorded a speedy trial,
within the meaning of Code, 62-3-21, a regular term of court occurring during the pendency
of a writ of error granted defendant should not be counted.”).

                                              23
                                             IV.

                                      CONCLUSION

              For the foregoing reasons, we find that Mr. Porter has not demonstrated that

he is entitled to a writ of prohibition in this case because three regular terms of court have

not passed since the underlying indictment was returned against him, and, thus, his right to

a speedy trial has not been violated. Therefore, the Circuit Court of Cabell County is not

prohibited from enforcing its January 26, 2021 order, which denied Mr. Porter’s motion to

dismiss.



                                                                                Writ Denied.




                                              24